Exhibit 10.1
EXECUTION COPY
SEPARATION AGREEMENT
          This Separation Agreement (the “Agreement”), dated February 25, 2011,
is entered into by and among Michael T. McDonnell (“Mr. McDonnell”), Pregis
Holding I Corporation, a Delaware corporation (“Holding I”), and its wholly
owned subsidiaries, Pregis Holding II Corporation, a Delaware corporation
(“Holding II”), and Pregis Corporation, a Delaware Corporation (the “Company”
and together with Holding I and Holding II, the “Companies”).
          WHEREAS, Mr. McDonnell is employed by the Companies pursuant to an
Employment Agreement among Mr. McDonnell and the Companies, dated as of
October 2, 2006 (the “Employment Agreement”);
          WHEREAS, Mr. McDonnell and Holding I are parties to a Noncompetition
Agreement dated as of October 2, 2006 (the “Noncompetition Agreement”);
          WHEREAS, Holding I granted to Mr. McDonnell options (the “Options”) to
purchase an aggregate of 382.36 shares of common stock, par value $0.01 per
share, of Holding I pursuant to and in accordance with the terms of the
Nonqualified Stock Option Agreement between Mr. McDonnell and Holding I dated as
of October 2, 2006 (the “Option Agreement”);
          WHEREAS, Mr. McDonnell and the Company’s Board of Directors have
mutually agreed that a separation is in the best interests of Mr. McDonnell and
the Company;
          WHEREAS, Mr. McDonnell’s employment with the Companies shall conclude
on the Separation Date (as defined below); and
          WHEREAS, as a condition precedent and a material inducement for the
Companies to provide to Mr. McDonnell the Separation Benefits (as defined
below), Mr. McDonnell has agreed to execute this Agreement and the Waiver and
Release of Claims attached as Exhibit A hereto and be bound by the provisions
herein and therein.
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements contained herein, and for the monetary and other consideration set
forth below, the parties agree as follows:
     1. Separation of Employment. Mr. McDonnell’s employment with the Companies
ended on February 22, 2011 (the “Separation Date”). The parties agree that
effective upon the Separation Date, Mr. McDonnell resigned from any
directorship, position or office with or in the Companies or their affiliates.
For the avoidance of doubt, the date of Mr. McDonnell’s termination of
employment for purposes of application of the Noncompetition Agreement shall be
the Separation Date.
     2. Separation Benefits. In consideration for acceptance of the terms
contained in this Agreement and the Waiver and Release of Claims attached as
Exhibit A, the Company shall (i) pay to Mr. McDonnell an amount equal to 1.5
times his base salary as of the Separation Date (the

 



--------------------------------------------------------------------------------



 



“Termination Payment”); (ii) pay to Mr. McDonnell a lump sum cash payment in the
amount of $150,000 (the “Lump Sum Bonus”); (iii) pay to Mr. McDonnell the Target
Pro Rata Incentive Payment (as defined in the Employment Agreement), based on
the number of days elapsed from January 1, 2011 through and including the
Separation Date; (iv) pay to Mr. McDonnell all amounts accrued as of the
Separation Date but unpaid and payable to him under any employee benefit plan
(the “Accrued Payment”); and (v) continue to provide Mr. McDonnell with medical
benefits on the same terms that would have otherwise applied to him had he
remained an active employee until the earlier of (a) 18 months following
effectiveness of the Waiver and Release of Claims or (b) the date Mr. McDonnell
becomes eligible for medical benefits from a subsequent employer (the “Continued
Medical Benefits”) (collectively, the “Separation Benefits”). The Waiver and
Release is effective on the day after it becomes irrevocable by Mr. McDonnell
under the terms of the Waiver and Release. The Company’s obligation to pay
Mr. McDonnell the Termination Payment, the Lump Sum Bonus and the Target Pro
Rata Incentive Payment and to provide him Continued Medical Benefits shall, in
each case, be conditioned upon: (x) Mr. McDonnell’s continued compliance with
his obligations under the Noncompetition Agreement, (y) Mr. McDonnell’s
execution, delivery and non-revocation of the Waiver and Release of Claims and
(z) Mr. McDonnell’s continued compliance with his obligations under this
Agreement. The Separation Benefits shall be subject to any and all applicable
withholding taxes or other amounts required by law to be withheld. The
Termination Payment and the Target Pro Rata Incentive Payment shall be paid in
equal installments over the 18-month period and the 12-month period,
respectively, commencing on the first payroll period pay date after the Waiver
and Release of Claims becomes effective. The Lump Sum Bonus Payment shall be
paid on the first payroll period pay date after the thirtieth (30th) day
following the Separation Date; provided, that the Waiver and Release of Claims
has become effective prior to such thirtieth (30th) day. The Accrued Payment
shall be paid within thirty (30) days following the Separation Date. The
Separation Benefits shall continue to be paid until the dates provided herein if
Mr. McDonnell dies prior thereto. Mr. McDonnell acknowledges that the Continued
Medical Benefits are in satisfaction of the Companies’ obligation to provide
COBRA continuation coverage during the period the Continued Medical Benefits are
provided.Stock Repurchase. Simultaneously herewith, the Company is agreeing to
repurchase, and Mr. McDonnell is agreeing to sell, all of Mr. McDonnell’s stock
in Holding I pursuant to the Stock Repurchase Agreement attached hereto as
Exhibit B.
     3. Options. Holding I and Mr. McDonnell agree that all of the Options
granted to Mr. McDonnell pursuant to the Option Agreement are hereby cancelled
in their entirety. In the event of any conflict between or among the provisions
of this Agreement and the Option Agreement, such conflict shall be resolved in
each and every instance in favor of the provisions of this Agreement.
     4. Release of Claims. Mr. McDonnell shall sign the Waiver and Release of
Claims attached hereto as Exhibit A on the Separation Date.
     5. Noncompetition Agreement. Mr. McDonnell acknowledges and hereby
reaffirms his obligations under the Noncompetition Agreement.

-2-



--------------------------------------------------------------------------------



 



     6. Non-Disparagement. Mr. McDonnell agrees that he shall not, from and
after the date of this Agreement, make or publish any disparaging statements
(whether written or oral) regarding any of the Companies, or their affiliates,
stockholders, subsidiaries, directors, officers and employees, and any
affiliates, agents, representatives, successors and assigns of any of the
foregoing; and the Companies shall cause its directors and executive officers
not to make or publish any disparaging statements (whether written or oral)
regarding Mr. McDonnell.
     7. Forfeiture of Separation Benefits. Mr. McDonnell acknowledges and agrees
that, notwithstanding any other provision of this Agreement, in the event
Mr. McDonnell breaches any of his obligations set forth in the Noncompetition
Agreement, Mr. McDonnell will forfeit his right to receive all payments provided
for under Section 2 of this Agreement that have not been paid to him as of the
date of such breach and will immediately repay to the Company all amounts
received prior to the date of such breach in respect of the Termination Payment
and the Target Pro-Rata Incentive Payment.
     8. Tax Matters and Section 409A. It is intended that this Agreement shall
be interpreted, operated and administered in a manner so that any amount or
benefit payable hereunder shall be paid or provided in a manner that is either
exempt from or compliant with the requirements under Section 409A of the Code
and any guidance issued thereunder. The parties agree to work together in good
faith to consider amendments to this Agreement and to take such reasonable
actions that are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Mr. McDonnell
under Section 409A. Notwithstanding the foregoing, the Companies do not
guarantee the tax treatment of any compensation or benefits hereunder, whether
pursuant to the Code, state or local tax laws and regulations.
     9. Severability. Each provision hereof and portion thereof is severable,
and if one or more provisions hereof or portions thereof are declared invalid,
the remaining provisions and portions thereof shall nevertheless remain in full
force and effect. If any provision of this Agreement or portion thereof is so
broad, in scope or duration or otherwise, as to be unenforceable, such provision
shall be interpreted to be only so broad as is enforceable.
     10. Enforceability. The failure to enforce at any time any of the
provisions of this Agreement or to require at any time performance by the other
party of any of the provisions hereof shall in no way be construed to be a
waiver of such provisions or to affect the validity of this Agreement, or any
part hereof, or the right of either party thereafter to enforce each and every
such provision in accordance with the terms of this Agreement.
     11. Binding Effect; Assignment. This Agreement shall be binding upon any
and all successors and assigns of Mr. McDonnell and the Companies. Mr. McDonnell
may not assign this Agreement. The Companies may assign this Agreement but no
assignment shall expand the scope of the non-competition provisions set forth in
the Non-Competition Agreement, and the Companies shall remain responsible to
make payments required under this Agreement if the assignee(s) fail to do so.

-3-



--------------------------------------------------------------------------------



 



     12. Governing Law. Except for issues or matters as to which federal law is
applicable, this Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York without giving effect to the
conflicts of law principles thereof.
     13. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same document. A facsimile copy or an e-mail of a PDF
file containing a copy of the signature page of the person executing this
Agreement shall be effective as an original signature and effective as an
execution counterpart thereof.
     14. Entire Agreement. This Agreement, Exhibit A and Exhibit B to this
Agreement, the Employment Agreement, the Option Agreement and the Noncompetition
Agreement constitute the entire agreement between the parties hereto, and
supersede all prior agreements, understandings and arrangements, oral or
written, if any, between the parties hereto, with respect to the subject matter
hereof.
[signature page follows]

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
and year first above written.

                  /s/ Michael T. McDonnell       Michael T. McDonnell           

                    The Companies:            
 
                PREGIS HOLDING I CORPORATION       PREGIS HOLDING II CORPORATION
 
               
By:
  /s/ Thomas J. Pryma       By:   /s/ Thomas J. Pryma
 
               
 
  Name: Thomas J. Pryma           Name: Thomas J. Pryma
 
  Title: Director           Title: Director
 
                PREGIS CORPORATION            
 
               
By:
  /s/ Thomas J. Pryma            
 
               
 
  Name: Thomas J. Pryma            
 
  Title: Director            

[Signature Page to Michael T. McDonnell Separation Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
WAIVER AND RELEASE OF CLAIMS
In consideration of the payments and benefits to be made under the Separation
Agreement, dated as of February 25, 2011 to which Michael T. McDonnell
(“Mr. McDonnell”), Pregis Holding I Corporation, a Delaware corporation
(“Holding I”), and its wholly owned subsidiaries, Pregis Holding II Corporation,
a Delaware corporation (“Holding II”), and Pregis Corporation, a Delaware
Corporation (the “Company” and together with Holding I and Holding II, the
“Companies”) are parties (the “Separation Agreement”), Mr. McDonnell, with the
intention of binding himself, his heirs, executors, administrators and assigns,
does hereby release and forever discharge the Companies, their affiliates,
stockholders, subsidiaries, directors, officers and employees, and any
affiliates, agents, representatives, successors and assigns of any of the
foregoing, and directors and officers of the foregoing (collectively referred to
as the “Releasees”), from any and all obligations, liabilities, damages, costs,
claims, complaints, charges, or causes of action in law or equity that
Mr. McDonnell or his heirs, administrators, successors, or assigns may now have
or may ever have against any Releasee, whether accrued, absolute, contingent,
unliquidated or otherwise, and whether known or unknown on the date hereof,
which have or may have arisen out of any act or omission occurring, or state of
facts existing, on or prior to the date of execution of this Agreement
(collectively “Claims”), including but not limited to (i) Claims in any way
related to Mr. McDonnell’s employment with the Companies or the termination of
that employment and (ii) Claims based on federal, state or local law or
regulation or the common law, including but not limited to Claims in any way
related to Title VII of the Civil Rights Act of 1964, the Illinois Human Rights
Act, the Equal Pay Act, the Fair Labor Standards Act, the Americans with
Disabilities Act, the Employee Retirement Income Security Act of 1974, as
amended, the Age Discrimination in Employment Act, all applicable state and
local labor and employment laws (including all laws concerning discrimination,
unlawful and unfair labor and employment practices), breach of contract,
wrongful discharge, defamation or intentional infliction of emotional distress,
excepting only:
               (i) rights of Mr. McDonnell under the Separation Agreement;
               (ii) the right of Mr. McDonnell to receive COBRA continuation
coverage in accordance with applicable law; and
               (iii) rights to indemnification Mr. McDonnell has under the
by-laws or certificate of incorporation of any member of the Company Affiliated
Group or otherwise through or from the Companies, including under any policy of
insurance providing indemnification or coverage.
     1. Mr. McDonnell specifically acknowledges that his acceptance of the terms
of this Waiver and Release is, among other things, a specific waiver of his
rights, claims and causes of action under Title VII, the ADEA, the ADA and any
state or local law or regulation in respect of discrimination of any kind;
provided, however, that nothing herein shall be deemed, nor does

 



--------------------------------------------------------------------------------



 



anything contained herein purport, to be a waiver of any right or claim or cause
of action which by law Mr. McDonnell is not permitted to waive.
     2. The Waiver and Release is for any relief, no matter how denominated,
including, but not limited to, injunctive relief, wages, back pay, front pay,
compensatory damages, or punitive damages. Mr. McDonnell further agrees that he
will not file or permit to be filed on his behalf any Claims. The Release shall
not apply to the obligations set forth in this Waiver and Release, pursuant to
qualified plans maintained by or contributed to by the Companies, or pursuant to
the continuation coverage provisions of the Consolidated Omnibus Reconciliation
Act of 1985, as amended. If and to the extent a court of competent jurisdiction
shall determine any part or portion of the Waiver and Release to be invalid or
unenforceable, the same shall not affect the remainder of the Waiver and Release
which shall be given full effect without regard to the invalid part or portion
of the Waiver and Release. Mr. McDonnell acknowledges that he has been given a
period of twenty-one (21) days to consider whether to execute this Waiver and
Release. Mr. McDonnell may, for a period of seven (7) days following (and not
including) the date of execution of this Waiver and Release, revoke this Waiver
and Release by a signed writing delivered to the General Counsel of the Company
at the Company’s headquarters. If no such revocation occurs, this Waiver and
Release shall become irrevocable in its entirety, and binding and enforceable
against Mr. McDonnell, on the next day following the day on which the foregoing
seven (7) day period has elapsed. If Mr. McDonnell revokes this Waiver and
Release, this Waiver and Release shall be null and void. Mr. McDonnell
acknowledges that the Waiver and Release relates only to Claims which exist as
of the date hereof.
     3. Mr. McDonnell represents that with respect to any act or omission
occurring, or state of facts existing, on or prior to the date of execution of
this Waiver and Release, he has not filed any complaints, charges or lawsuits
against any Releasee with any government agency or any court. Mr. McDonnnell
acknowledges that the payments and benefits he is receiving in connection with
the Separation Agreement and his obligations under this Waiver and Release are
in addition to anything of value to which Mr. McDonnell is entitled from the
Companies.
     4. Nothing in this Waiver and Release shall be construed as an admission by
any Releasee of any liability on its part under any federal, state, or local law
or regulation or the common law. Mr. McDonnell acknowledges that no
representation or fact or opinion has been made by any Releasee, or anyone
acting on any Releasee’s behalf, to induce him to execute this Waiver and
Release. Mr. McDonnell also acknowledges that he has been advised to seek, and
has had the opportunity to consult with, an attorney prior to signing this
Waiver and Release, and that he has read and understood all of the provisions of
this Waiver and Release.
     5. The Companies acknowledge that on the date of the Separation Agreement
they are not aware of any actual or threatened claim or course of action from or
in any respect relating to Mr. McDonnell’s actions prior to the Separation Date.
Nothing contained in this Section 5 shall be deemed to constitute a waiver of
any legal rights of the Releasees.
[signature page follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Waiver and Release of
Claims as of the date and year indicated under the signature line below.

                             By:   /s/ Michael T. McDonnell                    
      Michael T. McDonnell
 
 
             
 
                The Companies:            
 
                PREGIS HOLDING I CORPORATION       PREGIS HOLDING II CORPORATION
 
               
By:
  /s/ Thomas J. Pryma        By:   /s/ Thomas J. Pryma 
 
               
 
  Name: Thomas J. Pryma           Name: Thomas J. Pryma
 
  Title: Director           Title: Director
 
                PREGIS CORPORATION            
 
               
By:
  /s/ Thomas J. Pryma             
 
               
 
  Name: Thomas J. Pryma            
 
  Title: Director            

[Signature Page to Michael T. McDonnell Waiver and Release of Claims]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
STOCK REPURCHASE AGREEMENT
     STOCK REPURCHASE AGREEMENT (this “Agreement”), dated as of February 25,
2011, by and between Pregis Holding I Corporation, a Delaware corporation (the
“Company”) and Michael T. McDonnell, an individual (“Seller”).
     WHEREAS, Seller was employed by the Company as its President and Chief
Executive Officer pursuant to an Employment Agreement among the Seller, the
Company and the other parties thereto, dated as of October 2, 2006; and
     WHEREAS, Seller holds 30 shares of common stock, par value $0.01 per share,
of the Company (the “Shares”), which he acquired at a purchase price of
$10,000.00 per Share pursuant to an Executive Subscription Agreement, dated as
of October 2, 2006; and
     WHEREAS, on February 22, 2011, the Seller’s employment with the Company and
all of its subsidiaries and affiliates was terminated; and
     WHEREAS, simultaneously with the execution and delivery of this Agreement,
Seller is entering into a Separation Agreement and Release (the “Separation
Agreement”) with the Company, which provides that the Seller will sell, and the
Company will repurchase, the Shares on the terms and conditions set forth in
this Agreement; and
     WHEREAS, Seller desires to sell to the Company, and the Company desires to
repurchase from Seller, the Shares on the terms and conditions set forth in this
Agreement.
     NOW, THEREFORE, in consideration of the premises, covenants,
representations, warranties and mutual agreements herein set forth, and for good
and valuable consideration, receipt of which is hereby acknowledged, the parties
hereto agree as follows:
I. Purchase and Sale of the Shares
     (a) Purchase and Sale. The Company hereby agrees to purchase from Seller,
and Seller hereby agrees to sell to the Company, all of the Shares, at a
purchase price of $10,000.00 per share, for an aggregate purchase price of
$300,000.00 (the “Purchase Price”).

 



--------------------------------------------------------------------------------



 



     (b) Closing. At a closing (the “Closing”) to take place within thirty
(30) days after the date hereof, the Company shall pay the Purchase Price to
Seller by either a wire transfer to an account designated by Seller or a
cashier’s, certified or official bank check payable to the order of Seller (the
method of payment to be at the option of the Company). At the Closing, if he has
not previously done so, Seller shall deliver to the Company the stock
certificate(s) representing the Shares, duly endorsed in blank or accompanied by
a stock power duly executed in blank, in proper form for transfer, and with all
appropriate stock transfer stamps affixed.
     The Company shall be deemed the owner of the Shares from and after the
Closing and shall be entitled to all rights in respect thereof.
II. Representations and Warranties of Seller
Seller represents and warrants to the Company as of the date hereof as follows:
     (a) Enforceability. This Agreement constitutes a legal, valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms
except to the extent that enforceability may be limited by bankruptcy,
insolvency or other similar laws affecting creditors’ rights generally.
     (b) No Conflict. The execution and delivery by Seller of this Agreement and
the consummation by Seller of the transactions contemplated hereby and the
compliance by Seller with the provisions hereof will not (i) violate any
provision of law, statute, rule or regulation, or any ruling, writ, injunction,
order, judgment or decree of any court, administrative agency or other
governmental body applicable to Seller, or (ii) conflict with or result in any
breach of any of the terms, conditions or provisions of, or constitute (with due
notice or lapse of time, or both) a default (or give rise to any right of
termination, cancellation or acceleration) under, or result in the creation of
any encumbrance upon any of Seller’s properties or assets under, any contract,
agreement, indenture, mortgage, guaranty, lease, license or understanding,
written or oral to which Seller is a party.
     (c) Ownership of the Shares. Seller has full title to the Shares to be sold
by him pursuant to this Agreement, and the Shares are free and clear of any
lien, pledge, security or other encumbrance. Upon consummation of the
transactions contemplated by this Agreement, Seller will convey to the Company
good and valid title to the Shares, free and clear of any lien, pledge, security
or other encumbrance
     (d) Entire Ownership. The Shares constitute the only equity securities of
the Company held by Seller.

 



--------------------------------------------------------------------------------



 



III. Miscellaneous
     (a) Entire Agreement. This Agreement and the Separation Agreement represent
the entire agreement of the parties hereto, and supersede all prior agreements
and understandings, relating to the subject matter hereof, and the terms of this
Agreement may not be modified, amended, altered or supplemented except by an
agreement in writing signed by the parties hereto.
     (b) Binding Effect; Assignment. This Agreement shall inure to the benefit
of, and be binding upon, the parties hereto and their successors and assigns.
Seller may not assign his rights, duties or obligations hereunder in whole or in
part and the Company may assign its rights and duties hereunder in whole or in
part to one or more entities or businesses affiliated with the Company.
     (c) Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same document. A facsimile copy or an e-mail of a PDF
file containing a copy of the signature page of the person executing this
Agreement shall be effective as an original signature and effective as an
execution counterpart thereof.
     (d) Amendment and Waiver. No amendment of this Agreement shall be binding
unless the same shall be in writing and duly executed by the parties hereto. No
waiver of any of the provisions of this Agreement shall be deemed to or shall
constitute a waiver of any other provision hereof (whether or not similar).
     (e) Governing Law; Construction. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York regardless of
the laws that might otherwise govern under principles of conflict of laws
applicable thereto.
[signature page follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
date first written above.

            PREGIS HOLDING I CORPORATION
      By:   /s/ Thomas J. Pryma        Name:  Thomas J. Pryma        
Title:  Director         MICHAEL T. MCDONNELL
      /s/ Michael T. McDonnell                 

[Signature Page to Michael T. McDonnell Stock Repurchase Agreement]

 